Gary, J"., dissenting. I think under the power given to cities to regulate the use of streets, so much of the ordinance as relates to parades and processions upon the streets is valid; that in the nature of things the occasions, when they ought to be prevented or permitted, can not be known and provided for in advance by general ordinance; that a discretion must be lodged somewhere; and that the superintendent of police charged with the direction of the physical force for the preservation of peace and order in the city, is a proper officer to be vested with that discretion.